     Case 8:15-cv-02034-JVS-JCG Document 1127 Filed 05/03/21 Page 1 of 3 Page ID
                                     #:77077
                                                  FILED PUBLICLY
                                                  PURSUANT TO COURT
1    Peter A. Arhangelsky, Esq. (SBN 291325)      ORDER AT DOCKET NO.
     parhangelsky@emord.com
     Joshua S. Furman, Esq. (pro hac vice)        1116
2
     jfurman@emord.com
3    Eric J. Awerbuch, Esq. (pro hac vice)
     eawerbuch@emord.com
4    Emord & Associates, P.C.
     2730 S. Val Vista Dr., Bldg. 6, Ste. 133
5    Gilbert, AZ 85295
     Phone: (602) 388-8899
6    Fax: (602) 393-4361
7    Attorneys for Plaintiff

8
9                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
     NATURAL-IMMUNOGENICS                 Case No. 8:15-cv-02034-JVS (JCG)
12   CORP.,
13
                        Plaintiff,        EXHIBITS (CONTINUED) IN
14         v.                             SUPPORT OF NIC’S MOTION FOR
                                          PARTIAL SUMMARY
15                                        ADJUDICATION ON COUNT II
     PACIFIC TRIAL ATTORNEYS, et
16   al.,
17                                        Hearing Date:   June 14, 2021
                       Defendants.        Time:           1:30 PM
18                                        Courtroom:       10C
19                                        Judge:          Hon. James V. Selna
20
21
22
23
24
25
26
27
28
     Case 8:15-cv-02034-JVS-JCG Document 1127 Filed 05/03/21 Page 2 of 3 Page ID
                                     #:77078



1                           CERTIFICATE OF SERVICE
2         I hereby certify that on May 3, 2021, the foregoing, EXHIBITS
3    (CONTINUED) IN SUPPORT OF NIC’S MOTION FOR PARTIAL
4    SUMMARY ADJUDICATION ON COUNT II was electronically filed via the
5    CM/ECF system and sent by that system to the following:
6
7
8         Brendan M. Ford [bford@forddiulio.com]
9         Kristopher P. Diulio [kdiulio@forddiulio.com]
          Ford & Diulio PC
10
          650 Town Center Drive, Suite 760
11        Costa Mesa, California 92626
          Tel: (714) 450-6830
12
          Attorney Defendants Andrew Nilon, Giovanni Sandoval,
13        Sam Schoonover, Matthew Dronkers, Taylor Demulder, Sam Pfleg
14
15        David J. Darnell, Esq. [ddarnell@callahan-law.com]
          Edward Susolik, Esq. [es@callahan-law.com]
16
          Callahan & Blaine
17        3 Hutton Centre Drive, Ninth Floor
18
          Santa Ana, CA 92707
          Tel: (714) 241-4444
19        Attorneys for Newport Trial Group and Scott Ferrell
20
21        Nicole Whyte [nwhyte@bremerwhyte.com]
22        Benjamin Price [bprice@bremerwhyte.com]
          Kyle A. Riddles [kriddles@bremerwhyte.com]
23        Bremer Whyte Brown & O’Meara, LLP
24        20320 S.W. Birch Street
          Second Floor
25        Newport Beach, CA 92660
26        Tel: (949) 211-1000
          Attorneys for Defendants Ryan Ferrell, Andrew Baslow, David Reid, and
27        Victoria Knowles
28


           EXHIBIT ISO NIC’S MOTION FOR PARTIAL SUMMARY ADJUDICATION ON COUNT II
                                             1
     Case 8:15-cv-02034-JVS-JCG Document 1127 Filed 05/03/21 Page 3 of 3 Page ID
                                     #:77079



1
          Robert Tauler, Esq.
2         rtauler@taulersmith.com
3         Tauler Smith, LLP
          626 Wilshire Blvd., Suite 510
4
          Los Angeles, CA 90017
5         Tel: (310) 590-3927
          Attorney for David Reid and Victoria Knowles
6
7
8                                          /s/ Joshua S. Furman
                                          Joshua S. Furman, Esq.
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


           EXHIBIT ISO NIC’S MOTION FOR PARTIAL SUMMARY ADJUDICATION ON COUNT II
                                             2
